DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks and amendments filed 7/1/2021 have overcome the prior art of record.
With respect to claims 1 and dependent claims 3-17, 19 and 20, the prior art of record does not disclose the additional limitation of “said first and second cartridges and/or mounting means including guides to be moved along and in contact with the first and second crease lines during the application of the fluid material so as to guide the movement of the mounting means and first and second cartridges and wherein the mounting means includes a handle portion to be gripped by a user to move the mounting means and both of said first and second cartridges as a single unit with respect to said one or more garments so as to simultaneously dispense said fluid material from said apertures of the first and second cartridges along said respective first and second crease lines” in combination with the other limitations of claim 1.
With respect to claims 21 and dependent claims 22-24, the prior art of record does not disclose the additional limitation of “said first and second cartridges and/or mounting means include guides to be moved along and in contact with the first and second crease lines during the application of the fluid material so as to guide the movement of the mounting means and first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK